Citation Nr: 0703509	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip 
replacement.

2.  Entitlement to service connection for a left hip 
replacement.

3.  Entitlement to service connection for a right knee 
replacement.

4.  Entitlement to service connection for a left knee 
replacement.

5.  Entitlement to service connection for right rotator cuff 
surgery.

6.  Entitlement to service connection for left rotator cuff 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1953 
to August 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A right hip replacement is not related to active military 
service.

2.  Left hip Perthe's disease clearly and unmistakably pre-
existed service and was not clearly and unmistakably 
aggravated thereby.

3.  A right knee replacement is not related active military 
service.

4.  A left knee replacement is not related active military 
service.

5.  Right rotator cuff surgery is not related active military 
service.

6.  Left rotator cuff surgery is not related active military 
service.


CONCLUSIONS OF LAW

1.  Right hip replacement was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Left hip replacement was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Right knee replacement was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Left knee replacement was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Right rotator cuff surgery was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Left rotator cuff surgery was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for right and left hip replacements, right 
and left knee replacements, and right and left rotator cuff 
surgery, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, a March 2003 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for right and left hip replacement, right and left 
knee replacement, and right and left rotator cuff surgery.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, the evidence of record does not establish an inservice 
incurrence of right hip, left hip, right knee, right 
shoulder, or left shoulder complaints, treatment, or 
diagnoses.  In addition, the evidence of record does not 
indicate that right hip replacement, left hip replacement, 
right knee replacement, left knee replacement, right rotator 
cuff surgery, or left rotator cuff surgery are related to 
active service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service Connection For Right Hip Replacement

The veteran asserts that his 1982 right hip replacement and 
1969 left hip replacement were due to being in the Army for 
three years.  He also stated that Perthe's disease, was 
diagnosed when he was three years old.  He stated that he was 
in and out of the hospital until he was thirteen years old.  
By the time he was 14 years old, it was determined nothing 
more could be done, although he walked with a limp.  He 
stated that during service, he had wedges put in his boot to 
relieve his pain and that the Army knew he had Perthe's 
disease, which caused his hip replacements.  

The veteran's service medical records were negative for right 
hip complaints, treatments, or diagnoses.  Service entrance 
and exit examinations found normal lower extremities.  

Subsequent to service discharge, private medical records from 
March 1984 indicate an operation for right hip removal of 
trochanteric wire and excision of a bony spur.  The admission 
impression was painful bony spur and bony trochanteric wire 
right greater trochanter, post right total hip arthroplasty, 
old arthrodesis left hip, and old bilateral Perthe's disease.  
The preoperative and postoperative diagnoses were broken 
trochanteric wire left hip, large post-operative bony spur, 
right greater trochanter, and post-operative total hip 
arthroplasty.  The record noted right hip arthroplasty in 
1980.  The veteran was discharged ambulatory on crutches.

In an April 2000 private medical record, the veteran reported 
that about a week prior, he began having pain over the 
outside of his right hip.  A few days later bruising appeared 
starting at his coccyx area and moving towards his old 
incisional area.  The examiner noted a total right hip 
replacement of about 15 years prior.  X-rays of the right hip 
showed a long-stem Charnley-type cemented stem in place and 
wired trochanter with trochanter union and a cemented 
polyethylene acetabular component that showed evidence of 
eccentric wear and loosening, and wire coming out of the 
polyethylene.  The impression was acetabular component 
failure and probable resolving joint hemorrhage.  The 
examiner found that the veteran was possibly a candidate for 
revision of the total hip replacement.  A September 2000 
private record noted the veteran reported increasing right 
hip difficulty.  

The Board finds that the evidence of record does not support 
a finding of service connection for a right hip replacement.  
The evidence shows there was a right hip replacement.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But service medical 
records are negative for any right hip complaints, treatment, 
or diagnosis.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, the evidence 
of record does not otherwise indicate that a right hip 
replacement is related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The evidence suggests 
that the right hip replacement was completed in 1980, over 20 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
veteran asserts that his right hip replacement was due to 
active service, his testimony is not competent to establish 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  Accordingly, service connection for a right hip 
replacement is denied. 

Service Connection For Left Hip Replacement

The veteran asserts that his 1982 right hip replacement and 
1969 left hip replacement were due to being in the Army for 
three years.  He also stated that Perthe's disease, was 
diagnosed when he was three years old.  He stated that he was 
in and out of the hospital until he was thirteen years old.  
By the time he was 14 years old, it was determined nothing 
more could be done, although he walked with a limp.  He 
stated that during service, he had wedges put in his boot to 
relieve his pain and that the Army knew he had Perthe's 
disease, which caused his hip replacements.  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

Here, the veteran's service entrance examination was negative 
for any evidence of a left hip disorder.  Nevertheless, clear 
and unmistakable evidence exists that the veteran's left hip 
Perthe's disease pre-existed service, as private medical 
records from July 1946 and July 1947 diagnosed left hip 
Perthe's disease.  

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  The veteran's left hip Perthe's disease 
having been shown by clear and unmistakable evidence to pre-
exist service, consideration must be given to whether clear 
and unmistakable evidence exists to show that the veteran's 
preexisting left hip Perthe's disease was not aggravated 
during service.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2006).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  A veteran 
seeking service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Here, service medical records are negative for any hip 
complaints, treatments, or diagnoses, except a notation of 
childhood illnesses, to include left hip congenital Perthe's 
disease.  Although service medical records show that the 
veteran was provided with arch supports and boot wedges due 
to wearing down of shoes, this is attributed to the veteran's 
third degree bilateral pes planus.  As there is no evidence 
that the preexisting left hip disorder underwent any increase 
in severity during service, this is clear and unmistakable 
evidence that the veteran's left hip Perthe's disease was not 
aggravated during service.  Moreover, the medical evidence of 
record does not show any evidence of a left hip disorder 
subsequent to service discharge prior to 1970.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

As clear and unmistakable evidence exists to show both that 
the veteran's left hip Perthe's disease preexisted service 
and was not aggravated in service, the presumption of 
soundness is rebutted.  Accordingly, service connection for a 
left hip replacement due to aggravation of Perthe's disease 
is not warranted.  Wagner, 370 F.3d at 1096.  

Service Connection For Right And Left Total Knee Replacement

The veteran claims entitlement to service connection for 
right knee total replacement in 1998 and left knee total 
replacement in 2001.

An August 1953 service entrance examination noted left leg 
varicose veins, posterior and mild.  Lower extremities were 
found normal.  A February 1956 service record noted the 
veteran reported pain behind the left knee of 6-8 months that 
occurred when he was on his feet and at night.  The examiner 
noted definite varicosities of the left popliteal area.  An 
August 1956 service discharge examination noted normal lower 
extremities.  

A January 1998 private medical record noted right knee varus 
deformity, crepitus with range of motion, and chronic 
effusion.  X-rays showed bone on bone in the medial aspects 
of both knee joints.  The impression was medial arthrosis 
bilaterally.  The examiner recommended total knee 
arthroplasty.  An August 1998 private record indicated the 
veteran was seen for follow-up of total knee replacement.  A 
September 1998 private record indicated x-rays showed the 
total knee replacement prosthesis was in good position.  
November 1998 and July 1999 private records indicated the 
veteran was seen for follow-up of total knee replacement.  

In a September 2001 private medical record, the veteran 
reported increasing left knee pain and problems.  X-rays 
showed bone on bone in the medial joint space and widespread 
tricompartmental degenerative arthritis of the left knee.  
The impression was degenerative arthritis of the left knee.  
The examiner recommended total knee replacement.  A December 
2001 private record indicated a left total knee replacement 
had been conducted three weeks earlier.  February 2002 and 
May 2002 private records indicated the veteran was seen for 
follow-up, status-post total knee replacement.  A December 
2002 private record impression was healing left knee total 
knee replacement.  

The Board finds that the evidence of record does not support 
a finding of service connection for a right or left knee 
total replacement.  The medical evidence shows post service 
right and left knee total replacements and left knee 
degenerative arthritis.  Degmetich, 104 F.3d at 1333 (1997).  
However, the service medical records are negative for any 
right knee complaints, treatment, or diagnoses.  Hickson, 12 
Vet. App. at 253.  Although there was one inservice complaint 
of left knee pain, no other sequelae were noted and the 
service discharge examination noted normal lower extremities.  
In addition, left knee arthritis was not diagnosed within one 
year of service discharge.  38 C.F.R. § 3.307.  Moreover, the 
other evidence of record does not otherwise indicate a 
relationship between the knee replacements and active 
service, including the complaint of left knee pain.  Hickson, 
12 Vet. App. at 253.  The first medical evidence of right and 
left knee problems was in January 1998 and September 2001, 
over 40 years after service discharge.  Mense, 1 Vet. App. at 
356.  Although the veteran asserts that his right and left 
knee total replacements are due to active service, his 
testimony is not competent to establish such a medical 
opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for right and left knee replacement is denied. 

Service Connection For Right And Left Rotator Cuff Surgery

Service medical records are negative for any right or left 
shoulder complaints, treatment, or diagnoses.  The service 
entrance and discharge examinations showed normal upper 
extremities except for a right wrist laceration.

Subsequent to service discharge, private medical records from 
September 1997 indicated the veteran fell on his left 
shoulder three weeks prior and had been having problems since 
that time.  After examination, the examiner recommended an 
arthrogram to rule out rotator cuff tear.  An October 1997 
private record indicated the veteran's shoulder was healing 
nicely from rotator cuff surgery.  October 1997, November 
1997, December 1997, January 1998, and February 1998 private 
medical records noted the veteran was seen for follow-up of 
left shoulder, status-post rotator cuff surgery.  

In a March 2000 private medical record, the veteran reported 
increasing problems with right shoulder pain.  The impression 
was rotator cuff tear.  September 2000, May 2000, June 2000, 
and July 2000 private records indicate the veteran was seen 
for follow-up of right rotator cuff surgery.

The Board finds that the evidence of record does not support 
a finding of service connection for right or left rotator 
cuff surgery.  The medical evidence of record shows there 
were post service right and left rotator cuff surgeries.  
Degmetich, 104 F.3d at 1333.  Nevertheless, the service 
medical records are negative for any right or left shoulder 
complaints, treatment, or diagnoses.  Hickson, 12 Vet. App. 
at 253.  Moreover, the evidence of record does not otherwise 
indicate a relationship between the rotator cuff surgeries 
and active service.  Id.  The first medical evidence of right 
and left rotator cuff problems was in September 1997 and 
March 2000, over 40 years after service discharge.  Mense, 1 
Vet. App. at 356.  Although the veteran asserts that his 
right and left rotator cuff surgeries are due to active 
service, his testimony is not competent to establish such a 
medical opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, 
service connection for right and left rotator cuff surgery is 
denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left hip replacement is denied.

Service connection for a right hip replacement is denied.

Service connection for a right knee replacement is denied.

Service connection for a left knee replacement is denied.

Service connection for right rotator cuff surgery is denied.

Service connection for left rotator cuff surgery is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


